Case 7:18-cv-09860-VB Document 65 Filed 11/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JULIAN PERDOMO, on behalf of himself,

FLSA Collective Plaintiffs, and the Class,
Plaintiff, :

Vv. ; : ORDER

113-117 REALTY, LLC; DIRECT PROPERTY — : 18 CV 9860 (VB)
MANAGEMENT LLC; and LAWRENCE
MAROLDA,

Defendants.

 

On November 17, 2020, the parties in this Fair Labor Standards Act case filed a
settlement agreement and joint statement explaining the basis for the agreement (Doc. #64), as
required by Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

In reviewing the proposed settlement agreement, the Court has considered the following
factors:

(i) the parties’ position as to the proper valuation of plaintiffs’ claims;
(ii) the risks and costs of continuing to litigate;

(iii) plaintiff is represented by counsel;

(iv) plaintiff no longer works for defendants;

(v) the parties settled with the assistance of a mediator;

(vi) the settlement agreement contains a confidentiality provision, but that provision
applies only to the amount of the settlement.

(vii) the release, though broad, is limited to claims plaintiff accrued prior to executing
the settlement agreement and to claims arising out of plaintiff's employment and relating to
wages and/or benefits under the FLSA and New York State Labor Law.

Based on the foregoing, the Court finds the settlement agreement is fair and reasonable,
and the product of arm’s-length negotiation, not fraud or collusion.

Additionally, the Court finds the attorneys’ fees, which are one third of the total recovery,
to be fair and reasonable under the circumstances.
Case 7:18-cv-09860-VB Document 65 Filed 11/20/20 Page 2 of 2

CONCLUSION
Accordingly, the parties’ settlement agreement (Doc. #64-1) is APPROVED.
The Clerk is instructed to close this case.

Dated: November 19, 2020
White Plains, NY

SO ORDERED:

WAM

Vincent L. Briccetti
United States District Judge

 
